The application in this case seeks a mandamus to compel the Commissioner of the General Land Office to sell to applicant certain school land, although it had been previously sold to one Almond, which sale is in good standing, on the ground that Almond when he purchased was a minor and the sale to him void. In order for the Commissioner to have complied with applicant's demand he would have had to investigate and determine the question of fact as to the minority. The statute confers no such power and imposes no such duty, and consequently it can not be held that the officer has refused to perform a duty and is therefore subject to the writ. Applicant's remedy, if he has acquired a right, is not by mandamus in this court.
The motion for leave to file the application is therefore overruled.
 *Page 1